87 F.3d 1323
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.William Richard BETZ, Defendant-Appellant.
No. 95-36124.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1996.*Decided June 21, 1996.

1
Before:  BROWNING and T.G. NELSON, Circuit Judges, and SMITH,** District Judge.


2
MEMORANDUM***


3
Betz concedes he received notice of the administrative forfeiture and did not contest it.   Thus, his double jeopardy argument is foreclosed by our decision in United States v. Cretacci, 62 F.3d 307 (9th Cir.1995), petition for cert. filed, (Feb. 13, 1996) (No. 95-7955) (criminal prosecution following administrative forfeiture of unclaimed property does not offend Double Jeopardy Clause).


4
Neither Betz's declaration of interest in the property nor the fact that the property was seized from his possession render Cretacci inapplicable.  "There is no authority for finding that anything less than a legally sufficient claim and bond precludes the government from determining that the property is abandoned as a matter of law and the forfeiture is uncontested."  United States v. Castro, 78 F.3d 453, 456-57 (9th Cir.1996);  see also United States v. Washington, 69 F.3d 401, 404 (9th Cir.1995) (physical possession of property at time of seizure does not demonstrate that defendant wished to pursue that interest when notified that government would seek forfeiture).


5
We decline to consider Betz's argument that the administrative forfeiture was actually an "in personam criminal forfeiture" requiring compliance with the Federal Rules of Criminal Procedure as this argument was raised for the first time in Betz's reply.  Greenwood v. F.A.A., 28 F.3d 971, 977 (9th Cir.1994) ("We review only issues that are argued specifically and distinctly in a party's opening brief.").

AFFIRMED.1


*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 The Honorable Fern M. Smith, District Judge, United States District Court for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because Betz's appeal fails on the merits, we need not consider the effect of the Antiterrorism and Effective Death Penalty Act of 1996